Citation Nr: 1039362	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-27 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private hospital past the stabilization 
date of February 7, 2004, to February 20, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center (MC) in Tampa, Florida.


FINDINGS OF FACT

1.  The appellant has been awarded service connection for 
posttraumatic stress disorder, evaluated as 70 percent disabling; 
bilateral tinnitus, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as noncompensably disabling; and a total 
disability evaluation based on individual unemployability due to 
the appellant's service-connected disorders (TDIU). 

2.  Medical care was provided to the appellant by the Orlando 
Regional Healthcare System from February 6, 2004, to February 20, 
2004. 

3.  VA payment or reimbursement of the costs of the private 
medical care provided for February 6, 2004, and February 7, 2004, 
based upon the appellants request for authorization prior to 
admission.

4.  From February 8, 2004, to February 20, 2004, the Veteran's 
condition was stabilized and VA facilities were available to 
provide the appellant with the type of services provided by the 
private care provider.  

5.  The appellant has additional medical coverage in the form of 
health care insurance, specifically Medicare.  




CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital past the 
stabilization date of February 7, 2004, to February 20, 2004, 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. §§ 
17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come to the Board asking that it award 
reimbursement expenses for private medical care he received for 
the period extending from February 8, 2004, to February 20, 2004.  
The Veteran believes therefore that the VA should reimburse him 
for the care he received because he was not stable for transfer 
to a VA facility beginning February 8, 2004.

On February 6, 2004, the Veteran experienced chest pain.  The 
Veteran's spouse contacted the VA Medical Center in Tampa, 
Florida, and indicated that the Veteran had chest pain for the 
prior three days and that the pain level was an eight.  The 
triage nurse indicated in the contact form that the situation was 
urgent and the Veteran was advised to go to the nearest emergency 
room.

The Veteran was admitted to the Orlando Regional Healthcare 
System on February 6, 2004, with severe triple vessel artery 
insufficiency and occlusive disease, unstable angina, recent 
subendocardial myocardial infarction, status post triple coronary 
bypass grafting in 1998, congestive heart failure, history of 
inferior wall myocardial infarction, chronic hypertension, 
exogenous obesity, cardiomegaly, chronic obstructive pulmonary 
disease, preoperative Plavix and aspirin therapy, remote history 
of atrial fibrillation, remote history of peptic ulcer disease, 
gastroesophageal reflux disease, history or prostate cancer 
status post transuretheral resection of the prostate, and history 
of hyperlipidemia.  The plan created was to perform a myocardial 
revascularization.

The discharge note, dated February 20, 2004, revealed that a 
cardiac catheterization was performed on February 10, 2004, and 
that the Veteran underwent coronary artery bypass graft surgery 
on February 12, 2004.

The Chief Medical Officer of the VA Medical Center in Tampa, 
Florida, after reviewing the records regarding the Veteran's 
treatment at the Orlando Regional Healthcare System, found that 
the prerequisites for reimbursement had been satisfied for the 
Veteran's hospitalization from February 6, 2004, to February 7, 
2004.  However, the physician found that beginning February 8, 
2004, the Veteran's health condition had stabilized, that the 
medical care was not for a continued medical emergency based upon 
the Veteran's physician's and nurse's progress notes dated in 
February 8, 2004, and that the Veteran could have been safely 
transferred at that time to a VA facility.

Hospital invoices dated April 2004 to July 2004 regarding the 
period of hospitalization at issue indicate that a portion of the 
Veteran's medical expenses were covered by the Veteran's insurer, 
Medicare.

At the time of the Veteran's treatment at the Orlando Regional 
Healthcare System the Veteran was in receipt of service connected 
benefits for posttraumatic stress disorder, evaluated as 70 
percent disabling; bilateral tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  The Veteran was also awarded a TDIU.

The Veteran was approved for reimbursement for February 6, 2004, 
to February 7, 2004, based upon his prior approval.

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
The VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, as the 
statute at issue in such cases is not found in Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger 
v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at 
issue in this matter is not found in Chapter 51, but rather, in 
Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to assume 
that the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements in 
that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 (2010) discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124 (2010), the appellant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  When a 
claim for payment/reimbursement of unauthorized medical expenses 
is disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, and to 
furnish all other notifications or statements required by Part 19 
of Chapter 38.  38 C.F.R. § 17.132 (2010).

The appellant was sent notice concerning the types of evidence 
that would tend to substantiate the claim in April 2007, and of 
his and VA's responsibilities with respect to providing and 
obtaining relevant information and evidence.  Although the notice 
was provided after the claim had been denied, the appellant was 
provided an opportunity to respond and the case was thereafter 
readjudicated by way of a statement of the case.  It is also 
noted that multiple determination letters and the statement of 
the case explained the basis for the denial and provided him with 
the applicable criteria.  Thus, any deficiency of notice or of 
the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the appellant received in a private facility for the time 
extending from February 6, 2004, to February 20, 2004.  See 38 
U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 
(2010).  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a Veteran, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 U.S.C.A. § 
1710 or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including:  "[h]ospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 
17.52 (2010).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 17.54 
(2010).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going to 
furnish the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

In the present case, the Veteran via his spouse, applied for 
authorization prior to admission to the Orlando Regional 
Healthcare System.  Subsequently, in a determination made by the 
Chief Medical Officer of the VA Medical Center in Tampa, Florida, 
the Veteran was reported to have met the prerequisites for 
hospitalization from February 6, 2004, to February 7, 2004.  The 
Veteran's condition, based upon the medical records in the claims 
folder, was found to be sufficiently stable that he did not meet 
the criteria for continued hospitalization on an emergent basis 
from February 8, 2004, to February 20, 2004.  Any authorization 
was only for emergency treatment.  Accordingly, the Board must 
conclude that prior authorization for the private medical 
treatment received for the period extending from February 8, 
2004, to February 20, 2004, was not obtained pursuant to 38 
C.F.R. § 17.54 (2010), and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703 (West 2002).

Next, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may 
potentially be authorized under 38 U.S.C.A. § 1725 (West 2002) 
and 38 C.F.R. §§ 17.1000-1002 (2010).  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 
(1999).  To be eligible for reimbursement under this authority 
the appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking medical 
attention would have been hazardous to life 
or health (this standard would be met if 
there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was not a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the claimant could not have 
been safely transferred to a VA or other 
Federal facility (the medical emergency 
lasts only until the time the claimant 
becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the claimant was enrolled in 
the VA health care system and had received 
medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f)  The claimant is financially liable to 
the provider of emergency treatment for the 
treatment;

(g)  The claimant has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the claimant has coverage under a 
health-plan contract but payment is barred 
because of a failure by the claimant or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the claimant or provider 
against a third party for payment of such 
treatment; and the claimant has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the claimant's 
liability to the provider; and

(i)  The claimant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a 
limited group of claimant's, primarily 
those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2010).  Of note is that 38 U.S.C.A. § 1725 
was amended effective February 1, 2010, however, the amendments 
are not applicable to this case.  See Pub. L. No. 111-137, § 
1(a),(b), 123 State. 3495 (2010). 

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.120 
(2010).  Under the provisions of 38 C.F.R. § 17.53 (2010), a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 
(2010).  A VA facility would not be feasibly available if there 
was evidence establishing that an appellant was brought to a 
hospital in an ambulance and the ambulance personnel determined 
that the nearest available appropriate level of care was at a 
non-VA facility.  See 38 C.F.R. § 17.1002(c) (2010).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the Millenium 
Act for the period of February 8, 2004, to February 20, 2004.  
Specifically, the medical bills submitted to VA show that the 
appellant has additional medical coverage in the form of health 
care insurance, notably Medicare.  Under the Millennium Health 
Care Act, the VA will be the payer of last resort for service 
members who usually get their care at a VA medical center.  As 
noted above, one of the requirements that must be met is that the 
appellant must not have entitlement to care or services under a 
health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 
38 C.F.R. § 17.1002(g) (2010). A health plan contract is 
specifically defined, by the law as well as the implementing 
regulation, to include an insurance program described in section 
1811 of the Social Security Act (42 U.S.C.A. § 1395c) or 
established by section 1831 of that Act (42 U.S.C.A. § 1395j).  
38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. 
§ 17.1001(a)(2) (2010).  The law and regulations specifically 
exclude payment under the Millennium Act if the appellant has 
coverage under some type of health care insurance even if that 
insurance does not reimburse the appellant for all of the 
expenses paid by the appellant.  

The record reflects that a substantial portion of the medical 
expenses in question were in fact paid by Medicare.  Therefore, 
the Board concludes that the criteria for entitlement to 
reimbursement for the reasonable value of treatment received by 
the appellant through Orlando Regional Healthcare System for the 
period extending from February 8, 2004, to February 20, 2004, 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1000-08 (2010).

However, the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that another "avenue for 
potential relief for a Veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as the 
Secretary shall prescribe, reimburse . . . for the reasonable 
value of such care or services . . . for which such Veterans have 
made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered in 
a medical emergency of such nature that 
delay would have been hazardous to the 
claimant's life or health;

(2)  such care or services were rendered to 
a claimant in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a nonservice- connected disability 
associated with and held to be aggravating 
a service-connected disability, (C) for any 
disability of an appellant who has a total 
disability permanent in nature from a 
service-connected disability, or (D) for 
any illness, injury, or dental condition in 
the case of an appellant who (i) is a 
participant in a vocational rehabilitation 
program (as defined in section 3101(9) of 
this title), and (ii) is medically 
determined to have been in need of care or 
treatment . . . .; and (iii) [VA] or other 
Federal facilities were not feasibly 
available, and an attempt to use them 
beforehand would not have been reasonable, 
sound, wise, or practical.

(3)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 Vet. 
App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

At the time of the Veteran's treatment at the Orlando Regional 
Healthcare System, the Veteran was not in receipt of service-
connected benefits for any cardiac disorder and, although there 
is evidence of record, including the August 2007 Statement of the 
Case and the May 2003 rating decision, that the Veteran was 
evaluated as permanently and totally disabled, the preponderance 
of the evidence reveals that the care received from February 8, 
2004, to February 20, 2004, was not rendered in a medical 
emergency of such nature that delay would have been hazardous to 
the claimant's life or health as revealed by the review of the 
treatment records by the VA Chief Medical Officer as discussed 
above.  As such the appellant has not met the requirements of 38 
U.S.C.A. § 1728 (West 2002).  In sum, the Board finds that the 
appellant does not meet the criteria for payment or reimbursement 
of unauthorized medical expenses resulting from the treatment 
received from February 8, 2004, to February 20, 2004.  Therefore, 
the benefit sought on appeal is denied.


ORDER

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private hospital past the stabilization 
date of February 7, 2004, to February 20, 2004, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


